Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Consistent with the requirements of dependent claim 16, claim 1 has been amended to stipulate that the oligoether chain comprises at least one repeat unit derived from styrene oxide.  Dai does not contemplate such an embodiment nor does the prior art provide a rationale for this modification of its teachings.  
	An updated/modified survey of the prior art did not yield any additional references more germane than those already of record.  Accordingly, claims 1-2 and 5-15 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



January 25, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765